Case 8:19-cr-00121-PJM Document 1 Filed 03/14/19 Page 1 of 6

2.

\ JD GDB: USAO 2018R00331 . iS

q | MG La
‘ Gari

IN THE UNITED STATES DISTRICT COURT i
FOR THE DISTRICT OF MARYLAND

2 =
UNITED STATES OF AMERICA * =
* i
v. * CRIMINAL NO. =
* PIM cen IZ\
RICARDO CARTER I, * (Bank Fraud, 18 U.S.C. § 1344;
* Aggravated Identity Theft,
Defendant * 18 U.S.C. § 1028A; Forfeiture,
® 18 U.S.C. § 982(a)(2), 21 U.S.C.
* § 853(p), 28 U.S.C. § 2461(c))
*
KRRRREER
INFORMATION
COUNT ONE
(Bank Fraud)

The United States Attorney for the District of Maryland charges that:
At all times relevant to this Information:
Introduction

1. Defendant RICARDO CARTER IT (“CARTER”) was a resident of Maryland.

2. Navy Federal Credit Union (“NFCU”) was a financial institution within the
meaning of 18 U.S.C. § 20 in that NFCU had its deposits insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund.

3. The NFCU account ending in 7988 (““NFCU x7988”) was domiciled in the
District of Maryland.

The Scheme to Defraud

4. Between in or about January 2015 and in or about December 2016, in the District

of Maryland and elsewhere, CARTER knowingly and intentionally executed, and attempted to

execute, a scheme and artifice to defraud NFCU and to obtain money, funds, and credits under
Case 8:19-cr-00121-PJM Document 1 Filed 03/14/19 Page 2 of 6

the custody and control of NFCU by means of materially false and fraudulent pretenses,
representations, and promises (“the scheme to defraud”).
Manner and Means of the Scheme to Defraud

It was part of the scheme to defraud that:

5. CARTER stole the means of identification—including the names, dates of birth,
and social security numbers—of other individuals (“the victims”) who CARTER knew to be
real people.

6. CARTER used the victims’ means of identification to fraudulently open over 100
accounts in Maryland, Washington, D.C., and Virginia at financial institutions that included
NFCU, Pentagon Federal Credit Union (“PFCU”), Andrews Federal Credit Union (“AFCU”),
Capital One, SunTrust Bank, First Premiere Bank, and TD Bank (“the fraudulently opened bank
accounts”).

He CARTER used the fraudulently opened bank accounts to execute a check-kiting
scheme.

8. Specifically, CARTER wrote nonsufficient funds checks (i.e., checks written
from bank accounts with insufficient funds to cover the checks) from certain fraudulently opened
bank accounts and deposited those checks into other fraudulently opened bank accounts, thereby
generating an account balance that was immediately available.

9. After depositing the nonsufficient funds checks and generating a balance that was
immediately available, CARTER withdrew the available balance before the victim bank
attempted to clear the nonsufficient funds check, thereby causing a loss to the victim bank.

10. Once CARTER withdrew the balance that his deposit of a nonsufficient funds

check generated at a victim bank, CARTER used the money for his personal benefit.
Case 8:19-cr-00121-PJM Document1 Filed 03/14/19 Page 3 of 6

11. | CARTER further used his victims’ means of identification to fraudulently open
credit accounts at financial institutions in Maryland, Washington, D.C., and Virginia.

12. Once CARTER fraudulently used a stolen identity a open a credit account,
CARTER used the credit card associated with the account for personal expenditures, causing a

loss to the bank and adversely affecting the victim’s credit score.

The Charge
13. On or about January 28, 2015, in the District of Maryland and elsewhere, the

defendant,

RICARDO CARTER I,
knowingly and intentionally executed and attempted to execute, and aided and abetted the
execution of, the scheme to defraud NFCU by depositing a nonsufficient funds $600 check into
NFCU x7988, and thereafter withdrawing the available balance that the $600 nonsufficient funds
check generated.

18 U.S.C. § 1344
18 U.S.C. § 2
Case 8:19-cr-00121-PJM Document1 Filed 03/14/19 Page 4 of 6

COUNT TWO
(Aggravated Identity Theft)

The United States Attorney for the District of Maryland further charges that:

1. Paragraphs | through 12 of Count One of this Information are incorporated here.

2s On or about January 28, 2015, in the District of Maryland and elsewhere, the
defendant,

RICARDO CARTER II,

knowingly transferred, possessed, and used, without lawful authority, a means of identification
of another person, that is, the name of Victim 5, during and in relation to a felony violation
enumerated in 18 U.S.C. § 1028A(c), that is bank fraud, in violation of 18 U.S.C. § 1344, as

charged in Count One and incorporated here.

18 U.S.C. § 1028A(a)(1)
18 U.S.C. §2
Case 8:19-cr-00121-PJM Document1 Filed 03/14/19 Page 5 of 6

FORFEITURE ALLEGATION

The United States Attorney for the District of Maryland further finds that:

1. Pursuant to Fed. R. Crim. P. 32.2, notice is hereby given to the defendant that the
United States will seek forfeiture as part of any sentence in accordance with 18 U.S.C.
§ 982(a)(2), 21 U.S.C. § 853, and 28 U.S.C. § 2461(c), in the event of the defendant’s conviction
under Count One of this Information.

2. As a result of the offense set forth in Count One, the defendant,

RICARDO CARTER II,

shall forfeit to the United States any property constituting, or derived from, proceeds the
defendant obtained directly or indirectly as a result of the violation alleged in Count One of this
Information.

3. If, as a result of any act or omission of the defendant, any of the property

described above as being subject to forfeiture:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

€. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty,
4

Case 8:19-cr-00121-PJM Document1 Filed 03/14/19 Page 6 of 6

' it is the intent of the United States of America, pursuant to 21 U.S.C. § 853(p), to seek forfeiture
of any other property of said defendant up to the value of the forfeitable property.
18 U.S.C. § 982(a)(2)

_ 21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)

Dike alpufie, fist é. [p~ Kars

Robert K. Hur
United States Attorney
